 1

 2                           IN THE UNITED STATES DISTRICT COURT

 3                              EASTERN DISTRICT OF CALIFORNIA

 4

 5   VICTOR QUINTANA,                                  Case No. 1:17-cv-01418-LJO-EPG (PC)
 6                      Plaintiff,                     SCHEDULING ORDER AND ORDER
                                                       DIRECTING CLERK TO SEND PLAINTIFF
 7                                                     A COPY OF LOCAL RULE 281(b)

 8          v.                                         Motion for Leave
                                                       to Amend Deadline      December 14, 2018
 9
                                                       Non-expert
10                                                     Discovery Cutoff:      March 8, 2019
     DR. SCHARFFENBERG,
11                                                     Expert Disclosure
                        Defendant.                     Deadline:              April 12, 2019
12
                                                       Rebuttal Expert
13                                                     Disclosure Deadline:    May 17, 2019
14                                                     Dispositive Motion
                                                       Filing Deadline:       June 21, 2019
15

16                                                     Telephonic Trial
                                                       Confirmation Hearing: April 1, 2020
17                                                                          Time: 8:15 a.m.
                                                                            Courtroom 4 (LJO)
18
                                                       Jury Trial:            June 2, 2020
19                                                                            Time: 8:30 a.m.
                                                                              Courtroom 4 (LJO)
20
21          This Court conducted a scheduling conference on September 28, 2018. Plaintiff Victor
22   Quintana telephonically appeared on his own behalf.             Counsel Sean Lodholz and Tracy
23   Hendrickson telephonically appeared on behalf of Defendant. Plaintiff was assisted by an
24   interpreter in the Spanish language, Ciyina Jones. Pursuant to Federal Rule of Civil Procedure
25   16(b), this Court now sets a schedule for this action.
26   I.     DISCOVERY PROCEDURES
27          The parties are now granted leave to serve discovery in addition to that provided as part of
28
                                                       1
 1   initial disclosures. Pursuant to Federal Rules of Civil Procedure 1, 16, and 26-36, discovery shall

 2   proceed as follows:

 3           1. Discovery requests shall be served by the parties pursuant to Federal Rule of Civil

 4                Procedure 5 and Local Rule 135. Discovery requests and responses shall not be filed

 5                with the Court unless required by Local Rules 250.2, 250.3, or 250.4 (providing that

 6                discovery requests shall not be filed unless or until there is a proceeding in which the

 7                document or proof of service is at issue). A party may serve on any other party no

 8                more than 15 interrogatories, 15 requests for production of documents, and 10 requests

 9                for admission. On motion, these limits may be increased for good cause.

10           2. Responses to written discovery requests shall be due forty-five (45) days after the

11                request is first served. Boilerplate objections are disfavored and may be summarily

12                overruled by the Court. Responses to document requests shall include all documents

13                within a party’s possession, custody or control. Fed. R. Civ. P. 34(a)(1). Documents

14                are deemed within a party’s possession, custody, or control if the party has actual

15                possession, custody, or control thereof, or the legal right to obtain the property on

16                demand.1

17           3. If any party or third party withholds a document on the basis of privilege, that party or

18                third party shall provide a privilege log to the requesting party identifying the date,

19                author, recipients, general subject matter, and basis of the privilege within thirty (30)

20                days after the date that responses are due. The privilege log shall also be filed with
21                the Court. Failure to provide a privilege log within this time shall result in a waiver of

22                the privilege. To the extent the requesting party disputes whether a document is

23                privileged, it can raise that issue to the Court's attention via a motion to compel (see

24                below). If a party or third party withholds a document on the basis of the official

25                information privilege, the requesting party may request that the Court conduct an in

26
              1
                Defendant(s)’ responses should be consistent with their right to request documents pursuant to California
27   Government Code § 3306.5 (“Each employer shall keep each public safety officers’ personnel file or a true and
     correct copy thereof, and shall make the file or copy thereof available within a reasonable period of time after a
28   request thereof by the officer.”).
                                                              2
 1      camera review of such document so that the Court can balance the moving party's

 2      need for the document in the litigation against the reasons that are asserted in

 3      defending its confidentiality. In any such request for in camera review, the party

 4      requesting review shall identify, with specificity, the document(s) for which review is

 5      sought.

 6   4. Pursuant to Federal Rule of Civil Procedure 30(a)(2)(B), Defendant(s) may depose

 7      Plaintiff and any other witness confined in a prison on the condition that, at least

 8      fourteen (14) days before such a deposition, Defendant(s) serve all parties with the

 9      notice required by Federal Rule of Civil Procedure 30(b)(1). Plaintiff’s failure to

10      participate in a properly noticed deposition could result in sanctions against Plaintiff,

11      including monetary sanctions and/or dismissal of this case. Pursuant to Federal Rule

12      of Civil Procedure 30(b)(4), the parties may take any deposition under this section by

13      video conference without a further motion or order of the Court. Due to security

14      concerns and institutional considerations not applicable to Defendant(s), Plaintiff must

15      seek leave from the Court to depose incarcerated witnesses pursuant to Federal Rule of

16      Civil Procedure 30(a)(2). Nothing herein forecloses a party from bringing a motion

17      for protective order pursuant to Federal Rule of Civil Procedure 26(c)(1) if necessary.

18   5. With the Court’s permission, Plaintiff may serve third party subpoenas, including on

19      the California Department of Corrections and Rehabilitation and/or the Office of the

20      Inspector General, if Plaintiff seeks documents from entities that are not presently
21      defendants in this case. To issue a subpoena on these entities, or any other third

22      parties, Plaintiff must file a request for the issuance of a subpoena duces tecum with

23      the Court. If the Court approves the request, it may issue Plaintiff a subpoena duces

24      tecum, commanding the production of documents from a non-party, and may

25      command service of the subpoena by the United States Marshals Service. Fed. R. Civ.

26      P. 45; 28 U.S.C. 1915(d). However, the Court will consider granting such a request
27      only if the documents sought from the non-party are not equally available to Plaintiff

28      and are not obtainable from Defendant(s) through a Rule 34 request for production of
                                             3
 1                 documents. In any request for a subpoena, Plaintiff must: (1) identify with specificity

 2                 the documents sought and from whom; and (2) make a showing in the request that the

 3                 records are only obtainable through that third party. The documents requested must

 4                 also fall within the scope of discovery allowed in this action. See Fed. R. Civ. P.

 5                 26(b)(1).

 6          6. The parties are required to act in good faith during the course of discovery and the

 7                 failure to do so may result in the payment of expenses pursuant to Federal Rule of

 8                 Civil Procedure 37(a)(5) or other appropriate sanctions authorized by the Federal

 9                 Rules of Civil Procedure or the Local Rules.

10          7. The deadline for filing motions to compel further discovery responses is January 9,

11                 2019. The motion should include a copy of the request(s) and any response to the

12                 request(s) at issue. Motions to compel will not be permitted after the deadline absent

13                 good cause. Responses to motions to compel are due no later than January 23, 2019.

14   II.    PAGE LIMITS AND COURTESY COPIES

15          The parties are advised that unless prior leave of the Court is obtained before the filing

16   deadline,2 all moving and opposition briefs or legal memoranda shall not exceed twenty-five (25)

17   pages. Reply briefs by the moving party shall not exceed ten (10) pages. These page limits do

18   not include exhibits.

19          Defendant(s) shall mail or deliver courtesy hard-copies of all motions over 10 pages in

20   length to the court at 2500 Tulare St., Room 1501, Fresno, CA 93721. Courtesy hard-copies
21   shall reflect the CM/ECF document numbers and pagination.

22   III.   DEADLINE FOR MOTIONS TO AMEND PLEADINGS

23          The deadline for filing a motion for leave to amend the complaint or the answer is

24   December 14, 2018.

25   IV.    NON-EXPERT DISCOVERY DEADLINE

26          The deadline for the completion of all non-expert discovery is March 8, 2019. All non-
27   expert discovery must be provided by this date, including discovery compelled via orders on

28          2
                Parties may seek leave by filing a short motion.
                                                                   4
 1   motions to compel.

 2   V.      EXPERT DISCOVERY DEADLINES

 3           The deadline for all parties to serve their expert disclosures is April 12, 2019. Parties

 4   have until May 17, 2019, to serve their rebuttal expert disclosures.

 5   VI.     DISPOSITIVE MOTIONS DEADLINE

 6           The deadline for filing dispositive motions is June 21, 2019.         Failure to raise the

 7   exhaustion issue by this deadline will result in waiver of the defense. See Albino v. Baca, 747

 8   F.3d 1162, 1170 (9th Cir. 2014) (providing that the exhaustion question should be decided as

 9   early as feasible).

10   VII.    SETTLEMENT CONFERENCE

11           The Court is not setting a settlement conference at this time. Defendant shall file a notice

12   by March 15, 2019, regarding his position on whether a settlement conference would be

13   beneficial in this case. If Defendant believes a settlement conference would be beneficial, the

14   notice shall also include Defendant’s proposed date(s) for the conference, as well as Defendant’s

15   proposal on how to handle the language barrier.

16   VIII. MAGISTRATE JUDGE JURISDICTION

17           The parties have declined the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §

18   636(c). (ECF No. 22, p. 5).

19   IX.     TELEPHONIC TRIAL CONFIRMATION HEARING

20           A Telephonic Trial Confirmation Hearing is set for April 1, 2020, at 8:15 a.m., in
21   Courtroom 4, before Chief District Judge Lawrence J. O’Neill. Counsel for Defendant(s) is

22   required to arrange for the participation of Plaintiff in the Telephonic Trial Confirmation Hearing

23   and to initiate the telephonic hearing by arranging a one-line conference call and telephoning the

24   Court at (559) 499-5680.

25           In addition to the matters already required to be addressed in the pretrial statement in

26   accordance with Local Rule 281, Plaintiff will be required to make a particularized showing in
27   order to obtain the attendance of witnesses. The procedures and requirements for making such a

28   showing are outlined in detail below.       Plaintiff is advised that failure to comply with the
                                                       5
 1   procedures set forth below may result in the preclusion of any or all witnesses named in

 2   Plaintiff’s pretrial statement.

 3           At the trial of this case, Plaintiff must be prepared to introduce evidence to prove each of

 4   the alleged facts that support the claims raised in the lawsuit. In general, there are two kinds of

 5   trial evidence: (1) exhibits and (2) the testimony of witnesses. It is Plaintiff’s responsibility to

 6   produce all of the evidence to prove Plaintiff’s case, whether that evidence is in the form of

 7   exhibits or witness testimony. If Plaintiff wants to call witnesses to testify, Plaintiff must follow

 8   certain procedures to ensure that the witnesses will be at the trial and available to testify.

 9           1.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Agree to

10   Testify Voluntarily - An incarcerated witness who agrees voluntarily to attend trial to give

11   testimony cannot come to court unless this Court orders the warden or other custodian to permit

12   the witness to be transported to court. This Court will not issue such an order unless it is satisfied

13   that: (a) the prospective witness is willing to attend; and (b) the prospective witness has actual

14   knowledge of relevant facts.

15           A party intending to introduce the testimony of incarcerated witnesses who have agreed to

16   voluntarily attend the trial must serve and file a written motion for a court order requiring that

17   such witnesses be brought to court at the time of trial. The motion must: (1) state the name,

18   address, and prison identification number of each such witness; and (2) be accompanied by

19   declarations showing that each witness is willing to testify and that each witness has actual

20   knowledge of relevant facts.       The motion should be entitled “Motion for Attendance of
21   Incarcerated Witnesses.”

22           The willingness of the prospective witness can be shown in one of two ways: (1) the party

23   him or herself can swear by declaration under penalty of perjury that the prospective witness has

24   informed the party that he or she is willing to testify voluntarily without being subpoenaed, in

25   which declaration the party must state when and where the prospective witness informed the party

26   of this willingness; or (2) the party can serve and file a declaration, signed under penalty of
27   perjury by the prospective witness, in which the witness states that he or she is willing to testify

28   without being subpoenaed.
                                                        6
 1          The prospective witness’s actual knowledge of relevant facts can be shown in one of two

 2   ways: (1) if the party has actual firsthand knowledge that the prospective witness was an

 3   eyewitness or an ear-witness to the relevant facts (e.g., if an incident occurred in Plaintiff’s cell

 4   and, at the time, Plaintiff saw that a cellmate was present and observed the incident, Plaintiff may

 5   swear to the cellmate’s ability to testify), the party can swear by declaration under penalty of

 6   perjury that the prospective witness has actual knowledge; or (2) the party can serve and file a

 7   declaration signed under penalty of perjury by the prospective witness in which the witness

 8   describes the relevant facts to which the prospective witness was an eye- or ear witness. Whether

 9   the declaration is made by the party or by the prospective witness, it must be specific about the

10   incident, when and where it occurred, who was present, and how the prospective witness

11   happened to be in a position to see or to hear what occurred at the time it occurred.

12          2.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Refuse to

13   Testify Voluntarily - If a party seeks to obtain the attendance of incarcerated witnesses who

14   refuse to testify voluntarily, the party should serve and file a written motion for a court order

15   requiring that such witnesses be brought to court at the time of trial. Such motion should be in

16   the form described above. In addition, the party must indicate in the motion that the incarcerated

17   witnesses are not willing to testify voluntarily.

18          The Court will review and rule on the motion(s) for attendance of incarcerated witnesses,

19   specifying which prospective witnesses must be brought to court. Subsequently, the Court will

20   issue the writs necessary to cause the witnesses’ custodian(s) to bring the witnesses to court.
21          Motion(s) for the attendance of incarcerated witnesses, if any, must be filed on or before

22   January 28, 2020. Opposition(s), if any, must be filed on or before February 28, 2020.

23          3.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Agree to

24   Testify Voluntarily - It is the responsibility of the party who has secured an unincarcerated

25   witness’s voluntary attendance to notify the witness of the time and date of trial. No action need

26   be sought or obtained from the Court.
27          4.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Refuse to

28   Testify Voluntarily - If a prospective witness is not incarcerated, and he or she refuses to testify
                                                         7
 1   voluntarily, the witness must be served with a subpoena. Fed. R. Civ. P. 45. In addition, the

 2   party seeking the witness’s presence must tender an appropriate sum of money for the witness.

 3   Id. In the case of an unincarcerated witness, the appropriate sum of money is the daily witness

 4   fee of $40.00 plus the witness’s travel expenses. 28 U.S.C. § 1821.

 5          If Plaintiff wishes to obtain the attendance of one or more unincarcerated witnesses who

 6   refuse to testify voluntarily, Plaintiff must first notify the Court in writing of the name and

 7   location of each unincarcerated witness. The Court will calculate the travel expense for each

 8   unincarcerated witness and notify Plaintiff of the amount(s). Plaintiff must then, for each witness,

 9   submit a money order made payable to the witness for the full amount of the witness’s travel

10   expenses plus the daily witness fee of $40.00. The subpoena will not be served upon the

11   unincarcerated witness by the United States Marshals Service unless the money order is tendered

12   to the Court. Because no statute authorizes the use of public funds for these expenses in civil

13   cases, the tendering of witness fees and travel expenses is required even if Plaintiff was granted

14   leave to proceed in forma pauperis.

15          If Plaintiff wishes to have the Marshals Service serve any unincarcerated witnesses who

16   refuse to testify voluntarily, Plaintiff must submit the money orders to the Court no later than

17   February 28, 2020. In order to ensure timely submission of the money orders, Plaintiff must

18   notify the Court of the names and locations of his witnesses, in compliance with step 4 above, no

19   later than January 28, 2020.

20          Plaintiff shall file and serve a pretrial statement as described in this order on or before
21   January 28, 2020. Defendant(s) shall file and serve a pretrial statement as described in this order

22   on or before February 28, 2020.

23          The parties are advised that failure to file pretrial statements as required by this order may

24   result in the imposition of appropriate sanctions, which may include dismissal of the action or

25   entry of default.

26          The Clerk of Court is DIRECTED to send Plaintiff a copy of Local Rule 281(b).
27   X.     TRIAL DATE

28          A trial is set for June 2, 2020, at 8:30 a.m., in Courtroom 4, before
                                                      8
 1   Chief District Judge Lawrence J. O’Neill.

 2   XI.      EFFECT OF THIS ORDER

 3            This order represents the Court and the parties’ best estimated schedule to complete this

 4   case. Any party unable to comply with the dates outlined in this order shall immediately file an

 5   appropriate motion or stipulation identifying the requested modification(s).

 6            The dates set in this order are considered to be firm and will not be modified absent a

 7   showing of good cause, even if a stipulation to modify is filed. Due to the impacted nature of the

 8   civil case docket, this Court disfavors requests to modify established dates.

 9            Failure to comply with this order may result in the imposition of sanctions.

10
     IT IS SO ORDERED.
11

12         Dated:   October 1, 2018                             /s/
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       9
